Exhibit 10.1




FIRST AMENDMENT TO RESTATED CITY SAVINGS BANK
DEFERRED DIRECTOR SUPPLMENTAL RETIREMENT PLAN

        This First Amendment to the Restated City Savings Association Deferred
Director Supplemental Retirement Plan dated as of January 1, 2004 (the “Plan”)
is hereby adopted in accordance with the provisions of Section 4.02 of the Plan
as follows:


A.   Freezing of the Plan as of December 31, 2004.


        With respect to all benefits vested and earned as of December 31, 2004,
by Directors of City Savings Association (the “Association”) participating in
the Plan on that date, those benefits shall be governed by the terms of the Plan
in effect on December 31, 2004.


B.   Amendment of the Plan Effective January 1, 2005.


        With respect to all benefits vested or earned on and after January 1,
2005, by Directors of the Association participating in the Plan on and after
January 1, 2005, those benefits shall be governed by the terms of the Plan in
effect on December 31, 2004, as amended by the following provisions:


  1.   Section 1.02 shall be amended to read in its entirety as follows:


  Section 1.02. "Association." The term "Association" means City Savings Bank,
an Indiana savings association.


  2.   A new section 1.04 shall be added to read in its entirety as follows:


  Section 1.04. “Change in Control.” The term “Change in Control” shall mean a
change in the ownership or effective control of the Association, or in the
ownership of a substantial portion of the assets of the Association, as shall be
prescribed by regulations adopted by the Internal Revenue Service under Section
409A(a)(2)(v) of the Internal Revenue Code of 1986, as amended (the “Code”)
(other than a change of control resulting from a trustee or other fiduciary
holding shares of the capital stock of the Association or of City Savings
Financial Corporation (the “Holding Company”) under an employee benefit plan
maintained by the Holding Company or by the Association).


  3.   Section 1.09 shall be amended to read in its entirety as follows:


  Section 1.09 “Total Disability.” The term “Total Disability” means any
medically determinable physical or mental impairment which can be expected to
result in death or to last for a continuous period of not less than 12 months
and which (1) renders Director unable to engage in any substantial gainful
activity or (2) entitles Director to income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Association, as reasonably determined by a duly licensed physician
acceptable to the Association.


  4.   The last sentence of Section 2.02 shall be stricken in its entirety.


  5.   A new Section 2.03 shall be added to read in its entirety as follows:









--------------------------------------------------------------------------------


  Section 2.03 Change in Control. If a Change in Control occurs prior to the
commencement of the payment of benefits to the Director hereunder, and either
Director’s service as a director of the Association terminates in connection
with such Change in Control or the Association directs that such payment be made
to Director in connection with the Change in Control, Director shall be paid the
present value of the benefits to which he is entitled hereunder upon the
attainment of age seventy (70) (using 100% as the Director’s Vested Percentage),
applying the same actuarial assumptions used in making similar determinations
under the Association’s 401(k) plan.


  6.   A new Section 2.04 shall be added to read in its entirety as follows:


  Section 2.04 Restrictions on Payment to Key Employees. To the extent the
Director is a “key employee” (as defined in Section 416(i) of the Code
determined without regard to paragraph (5) thereof) of a corporation whose stock
is publicly traded on an established securities market or otherwise, within the
meaning of Section 409A(a)(2)(B)(i) of the Code, no distribution of benefits may
commence before the date which is six months after the Director’s date of
separation from service (or, if earlier, the date of the Director’s death).


  7.   A new Section 3.00 shall be added to read in its entirety as follows:


  Section 3.06. Reference to Controlled Group. With respect to any benefit
payable as a result of termination of or separation from employment, termination
of or separation from employment shall be determined by reference to the
Association and all members of any controlled group (determined under Section
414(b) of the Code) or trades or businesses under common control (determined
under Section 414(c) of the Code) that includes the Association.


  8.   Section 4.01 shall be amended to read in its entirety as follows:


  Section 4.01 Termination. The Association may at any time terminate this Plan.
In the event the Plan is terminated, the Director shall be entitled to monthly
amounts determined in accordance with Article II as though the Director had
ceased being a Director on the date of termination, and based on the Vested
Percentage and the rate of Director Fees in effect on the date on which the Plan
is terminated, payable only at the times and manner provided in this Plan.







2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this First Amendment to
Restated City Savings Association Deferred Director Supplemental Retirement Plan
to be executed this 25th day of May, 2005.


CITY SAVINGS BANK


By:    /s/ Thomas F. Swirski
          ——————————————————
          Thomas F. Swirski

Title:  President
          ——————————————————


Accepted and Consented To:

/s/ George L. Koehm
——————————————————
George L. Koehm

/s/ James E. Magnuson
——————————————————
James E. Magnuson

/s/ Dale A. Parkison
——————————————————
Dale A. Parkison, C.P.A.

/s/ L. Charles Lukmann III
——————————————————
L. Charles Lukmann III

/s/ Richard G. Cook
——————————————————
Richard G. Cook

/s/ Bruce W. Steinke
——————————————————
Bruce W. Steinke

/s/ Thomas F. Swirski
——————————————————
Thomas F. Swirski




3
